—Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered December 4, 2000, convicting defendant upon her plea of guilty of the crime of murder in the second degree.
Pursuant to a plea agreement, defendant pleaded guilty to murder in the second degree in full satisfaction of a four-count indictment. She waived her right to appeal and was sentenced to a negotiated prison term of 23 years to life. Defendant’s current challenge to the validity of her waiver of appeal is unpreserved for our review by her failure to move either to withdraw her guilty plea or to vacate the judgment of conviction (see People v Gonzalez, 299 AD2d 581, 582 [2002]; People v Holland, 270 AD2d 718 [2000], lv denied 95 NY2d 798 [2000]). Defendant’s challenge to the prison sentence as excessive is also precluded by her general waiver of the right to appeal (see People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Sczepankowski, 293 AD2d 212, 215 [2002], lv denied 99 NY2d 564 [2002]). Were we to consider this issue, we would find it to be meritless given the heinous nature of defendant’s murder of her landlord by bludgeoning him with a hammer and strangling him. The record contains no extraordinary circumstances that would warrant a reduction in sentence (see People v Centorani, 294 AD2d 613, 614 [2002]; People v Walker, 266 AD2d 727 [1999], lv denied 96 NY2d 909 [2001]).
Cardona, P.J., Crew III, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.